      Case 1:19-cv-00067-GLS-TWD Document 11 Filed 03/19/19 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
MOSES LUGO and CHERYL SEATON,
                                                          AMENDED ANSWER
                            Plaintiffs,
                                                          Civil Case No.: 1:19-cv-00067
             - against -
                                                                          (GLS/TWD)
THE CITY OF TROY, NEW YORK,
                            Defendant.


       Defendant, THE CITY OF TROY, NEW YORK, by and through its attorneys,

Napierski, VanDenburgh, Napierski & O’Connor, LLP, for its Amended Answer to

plaintiffs’ Complaint, states the following upon information and belief:

                                      JURY DEMAND

       1.     Answering defendant hereby demands a trial by jury as to all issues so

triable.

                              PRELIMINARY STATEMENT

       2.     Denies knowledge and information sufficient to form a belief as to the truth

of the allegations contained in paragraph “1” of the Complaint.

       3.     Denies the allegations contained in paragraph “2” of the Complaint.

                                      JURISDICTION

       4.     Denies the allegations contained in paragraphs “3” and “4” of the Complaint

and refers all issues of law to the Court.

                                             VENUE

       5.     Admits that defendant is located within the confines of the Northern District

of New York, and otherwise denies the allegations contained in paragraph “5” of the

Complaint.
      Case 1:19-cv-00067-GLS-TWD Document 11 Filed 03/19/19 Page 2 of 7



                                            PARTIES

       6.      Denies knowledge and information sufficient to form a belief as to the truth

of the allegations contained in paragraphs “6”, “7” and “8” of the Complaint.

       7.      Admits the allegations contained in paragraph “9” of the Complaint.

       8.      The allegations contained in paragraph “10” of the Complaint involve an

issue of law to which no response is required. To the extent an admission or denial is

required, defendant denies the allegations.

                                   STATEMENT OF FACTS

       9.       Denies knowledge and information sufficient to form a belief as to the truth

of the allegations contained in paragraphs “11”, “12”, “13”, “14”, “15”, “16”, “17”, “18”, “19”,

“20”, “21”, “28”, “29” and “44” of the Complaint.

       10.     Denies the allegations contained in paragraphs “22”, “30”, “31”, “36”, “37”,

“38”, “39”, “40”, “41”, “42”, “43”, “45”, “46”, “47”, “48”, “49”, “50”, “51”, “52”, “53”, “54”, “55”,

“58”, “59”, “60”, “61”, “62”, “63” and “64” of the Complaint.

       11.     Admits that there are public sidewalks, curb cuts, crosswalks, and road

within the City of Troy, and otherwise denies the allegations contained in paragraph “23”

of the Complaint.

       12.     The allegations contained in paragraphs “24”, “25”, “26”, “27”, “32”, “33”, “34

(a-h)”, “35”, “56” and “57” of the Complaint involve an issue of law to which no response

is required. To the extent an admission or denial is required, defendant denies the

allegations.




                                                 2
      Case 1:19-cv-00067-GLS-TWD Document 11 Filed 03/19/19 Page 3 of 7



          AS AND FOR AN ANSWER TO THE FIRST CLAIM FOR RELIEF
       VIOLATION OF TITLE II OF THE AMERICANS WITH DISABILITIES ACT

       13.     Defendant re-alleges and incorporates herein all previous alleged

paragraphs of the Answer.

       14.     The allegations contained in paragraphs “66”, “67”, “68”, “69”, “70”, “71”,

“72”, “73”, “74”, “75”, “76”, “77”, “78”, “79”, “82”, “83” and “86” of the Complaint involve an

issue of law to which no response is required. To the extent an admission or denial is

required, defendant denies the allegations.

       15.     Denies the allegations contained in paragraphs “80”, “81”, “84” and “85” of

the Complaint.

         AS AND FOR AN ANSWER TO THE SECOND CLAIM FOR RELIEF
       VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973

       16.     Defendant re-alleges and incorporates herein all previous alleged

paragraphs of the Answer.

       17.     The allegations contained in paragraphs “88”, “89”, “90”, “91”, “92”, “93”,

“94”, “95” and “96” of the Complaint involve an issue of law to which no response is

required.    To the extent an admission or denial is required, defendant denies the

allegations.

       18.     Denies each and every allegation in the Complaint not otherwise specifically

admitted or denied.

                                        DEFENSES

       By pleading the Defenses set forth herein, defendant is not conceding that it has

the burden of proof or persuasion with respect to any asserted Defense, and defendant




                                              3
      Case 1:19-cv-00067-GLS-TWD Document 11 Filed 03/19/19 Page 4 of 7



is therefore not waiving its right to demand that any burden that legally falls on the

plaintiffs shall remain the plaintiffs’ burden.

                             AS AND FOR A FIRST DEFENSE

       The above-entitled action may not be maintained against the defendant as there

has not been compliance with section 15-1 of the Troy City Code insofar as there has

been no prior written notice of any unsafe, damaged, or dangerous condition.

                           AS AND FOR A SECOND DEFENSE

       Plaintiffs have failed to name necessary party(ies) in this action.

                             AS AND FOR A THIRD DEFENSE

       Defendant’s liability, if any, shall be apportioned with any other such person

causing or contributing to the total liability in accordance with each party’s share of any

such liability.

                            AS AND FOR A FOURTH DEFENSE

       Plaintiffs are not entitled to injunctive relief.

                             AS AND FOR A FIFTH DEFENSE

       Plaintiffs’ Complaint fails to state a claim upon which relief may be granted.

                             AS AND FOR A SIXTH DEFENSE

       The defendant, The City of Troy, New York, is entitled to qualified immunity from

the prosecution of this action.

                           AS AND FOR A SEVENTH DEFENSE

       At those times mentioned and described in the plaintiffs’ Complaint, the defendant,

The City of Troy, New York, was a governmental entity whose officials performed

discretionary functions, and their conduct did not violate clearly established statutory or



                                                  4
      Case 1:19-cv-00067-GLS-TWD Document 11 Filed 03/19/19 Page 5 of 7



constitutional rights of which a reasonable person would or should have known and that

by reason thereof they were absolutely or qualifiedly immune from liability in this action.

                          AS AND FOR AN EIGHTH DEFENSE

       Defendant has immunity from liability for determinations based upon its allocation

of limited public resources.

                            AS AND FOR A NINTH DEFENSE

       Plaintiffs lack standing to bring this action.

                            AS AND FOR A TENTH DEFENSE

       The claims and causes of action set forth in the Complaint are barred by the

applicable statute of limitations.

                         AS AND FOR AN ELEVENTH DEFENSE

       Plaintiffs’ claims are barred in that they have failed to timely serve and/or file a

Notice of Claim in accordance with section 50-e of the New York General Municipal Law.

                          AS AND FOR A TWELFTH DEFENSE

       Plaintiffs have failed to mitigate their damages.

                        AS AND FOR A THIRTEENTH DEFENSE

       Plaintiffs’ injuries were caused by the negligence or want of care of the plaintiffs,

or of other third-parties over which/whom defendant has no responsibility, ability, or duty

to control.

                        AS AND FOR A FOURTEENTH DEFENSE

       Plaintiffs have failed to exhaust state and/or administrative remedies.




                                               5
      Case 1:19-cv-00067-GLS-TWD Document 11 Filed 03/19/19 Page 6 of 7



                         AS AND FOR A FIFTEENTH DEFENSE

       The accommodations and/or modifications demanded in plaintiffs’ Complaint

would require defendant to take action that would result in a fundamental alteration in the

nature of a service, program, or activity, and/or an undue financial and administrative

burden.

                         AS AND FOR A SIXTEENTH DEFENSE

       The accommodations and/or modifications demanded in plaintiffs’ Complaint

would require defendant to take action that would threaten or destroy the historic

significance of historic properties.

                       AS AND FOR A SEVENTEENTH DEFENSE

       The facilities and/or locations referred to in the Complaint were and are in

compliance with previously-defined laws, statutes, and prevailing standards applicable to

access for those with disabilities, or are otherwise exempt from provisions of the

Americans with Disabilities Act, and therefore, defendant enjoys the advantages of any

applicable safe harbor provisions in the Act.

                       AS AND FOR AN EIGHTEENTH DEFENSE

       At best, plaintiffs’ factual assertions state nothing more than state tort claims.

Therefore, this Court lacks subject matter jurisdiction over those claims, and to the extent

any federal claims are dismissed, the state claims should be dismissed for lack of a basis

for pendent or ancillary jurisdiction.

                        AS AND FOR A NINETEENTH DEFENSE

       Plaintiffs’ claims are moot.




                                             6
      Case 1:19-cv-00067-GLS-TWD Document 11 Filed 03/19/19 Page 7 of 7



      WHEREFORE, defendant The City of Troy, New York demands judgment

dismissing the Complaint herein, together with attorneys’ fees and the costs and

disbursements of this action.


Dated: March 19, 2019               NAPIERSKI, VANDENBURGH,
                                    NAPIERSKI & O’CONNOR, LLP


                                    By: s/ Thomas J. O’Connor
                                           THOMAS J. O’CONNOR
                                           Bar Roll No.: 102285
                                           ANDREW S. HOLLAND
                                           Bar Roll No.: 517545
                                    Attorneys for Defendant,
                                     The City of Troy, New York
                                    296 Washington Avenue Extension, Suite 3
                                    Albany, New York 12203
                                    Telephone: (518) 862-9292




TO:   Benjamin Thapa, Esq.
      Simeon Goldman, Esq.
      DISABILITY RIGHTS NEW YORK
      Attorneys for Plaintiffs
      725 Broadway, Suite 450
      Albany, New York 12207
      Telephone: (518) 432-7861
      Facsimile: (518) 427-6561




                                       7
